 PACIFIC C()ASF tII Iii. S SERVICElPacific Coast Utilities Service, Inc. and John BaroneIndustrial, Technical & Professional Employees I)ivi-sion, National Maritime Union of America, AF1.-CIO and John Barone. Cases 20-CA-13539 and20-CB-4562September 28. 1978DECISION AND ORDERBY CIIAIRMAN FANNING, AND MhlNiBFR PENI:II. ()ANI)TRUt I SDAI.On June 30. 1978. Administrative I.aw Judge Earl-dean V. S. Robbins issued the attached [)ecision inthis proceeding. Thereafter. Respondent Employerand the General Counsel filed exceptions and sup-porting briefs. and Respondent Union filed a cross-exception.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions3of the Administrative LIaw Judge and toadopt her recommended Order. as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the RespondentEmployer. Pacific Coast ltilities Service, Inc.. SanRafael, California, its officers, agents, successors, andRespolndent fEmploser has requested oral argument. This request isherehb denied as Ihe record. the exceptions. and the briet adequatel presentthe issues and the positions of the p;rties2 Respondent has excepted to certain credibilit fdindings made bx the Ad-ministratise i a Judge It is the B1oard's estahiished polih not to o ,errulean .,dministratise i.alu Judge's resolutions ulth resprel tl crediblih unlessthe cle;ar prepionderance if all of the reles:ant evidence cone s inc s u1s that theresolutions are Incolrrect S,illndard l in itr[i Prdlu ir , In .91 N, R 3B 44{1950). enrid 188 F.2d 362 ((' A 3. 1951) We hase cairetull examined therescord and find no hiasis lor reersing her tindings'in finding that Stevas rd Barone nacted reason;hbl under the circum-siallces and thait his conducst wals therefore protected the Administrativelau. Judge in part relied on the Board's decis lir in C(lhrl Btirl 7lirrace('inial siinl ('enter. Dliioi n o/ "alional teailth htnierprl e,-DefV rn. lit,225 N RB I028X 1976) Inembers P'enelo and W'Oalther dissenting) Ai-though h emher I'Pnello adheres to the siews expressed In the dissentingopinlin ihereill, he fitds the ilntllit i w s.e to he distiilguilshable on its faclts4We tinil nicril in the (Generall (C'ounsel's contentiont tha; Responderntsshould hbe eld Jointls alnd seseraill liabhle Ior I;ni loss ot ealrnings suffered hbBiarne as a restllt i Ihls tinlluaiul dischairge. see Scc prt ¥:ss i ¥hiiphuil/ddinl& DrTn DPA ( Alxiiam, 236 NI RB 1470) 197St. Accrdingli, uc huae modi-fied the d.ldlinistra;tlie I ;alu 1dge's recnlilmmelefd Order to prllidte thereforassigns. and the Respondent Union. Industrial. Tech-nical and Professional Employees Division, NationalMaritime Union of America. AFI.-CIO. San Fran-cisco, California, its officers, agents, and representa-tives. shall take the action set forth in the said recom-mended Order. as so modified:1. Substitute the following for paragraph 2(b) ofsection A:"(h) Offer John D. Barone immediate and full re-instatement to his former position or. if not available.to a substantially equivalent position, without preju-dice to any seniority or other rights and privilegespreviously enjoyed hb him and, jointly and severallywith the Respondent Union, make him whole for anyloss of earnings he may have suffered b's reason of hisunlawf'ful discharge in the manner set forth in the sec-tion entitled 'The Remedy.'"2 Insert the follow-ing as paragraph 2(a) of sectionB and reletter the subsequent paragraphs accord-ingly:"(a) Jointly and severally with the RespondentEmployer make John D. Barone % hole for anN loss ofearnings he may have suffered as a result of his un-lax fuil discharge in the manner set forth in the sectionentitled 'The Remedl.' "3. Substitute the attached appendixes A and B (orthose of the Administrative Iaxw Judge.APPIN II)lX \No il( To [Ml.l o) ili sPoSITI I) t5Y ORI) R (IF tiiiNATIONAL LABOR RI ItAIO()NS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedand afforded the opportunity to present evidence insupport of their respective positions, it has beenfound that we have violated the National labor Rela-tions Act in certain respects and we have been or-dered to post this notice and carry out its terms.I'he National Labor Relations Act gives you. asemployees. certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo hargain collectivel' through a represent-ative otf Nour own choosingTo act together for collective bargaining orother nmutual aid or protectionTo retrain from any or all of these things.Accordingl[, we gixe you these assurances:Wi \v.l. Nst)I discharge or otherwise discrimi-nate against employees because of their staltus as.and protected activities as. union stewards orans other protected concerted actixities.238 NLRB No. 82599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wit.L NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights set forth above which areguaranteed by Section 7 of the National LaborRelations Act.WE WI i. expunge from our records all memo-randa of, or reference to, the discharge of JohnD. Barone and his activities as union stewardwhich motivated said discharge.WE wiltL offer John D. Barone immediate andfull reinstatement to his former job or, if that jobis no longer available, to a substantially equiv-alent job, without prejudice to any seniority orother rights and privileges previously enjoyed byhim.WE WILL jointly and severally with the Indus-trial, Technical and Professional Employees Di-vision, National Maritime Union of America,AFL-CIO, make John D. Barone whole for anyloss of earnings he may have suffered as a resultof the discrimination against him, with interest.PACIFI( COAS'I Ulll I ITES SERVI(' I, 1N(.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF ITHFNAIIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOI do anything that restrains orcoerces employees with respect to these rightswhich are guaranteed by Section 7 of the Na-tional Labor Relations Act. More specifically:WE WILL NOT fail or refuse to fairly representJohn D. Barone, or any other employee, or re-fuse or fail to fully and fairly process employeegrievances because of the manner in which theyperform duties as union steward or because oftheir other protected concerted activities.WE WILL jointly and severally with PacificCoast Utilities Service, Inc., make John D. Ba-rone whole for any loss of earnings he may havesuffered as a result of the discrimination againsthim, with interest.All employees in any bargaining unit representedby this Union are by law entitled to and will receivefrom this Union fair and nondiscriminatory represen-tation in the processing of their grievances and other-wise.INI)SI'RIAI. TTIiItNII(AI ANI) PROFESSIONAI.EMPI.OYEIES DIVISION, NA'IIONAI. MARITIMEUNION ()F AMERI(A, AFI.-CIODECISIONSI'AIEMIEN I OF I ti CASIEARI.D^AN V. S. R()BBINS, Administrative Law Judge:The case was heard before me in San Francisco, Califbrnia,on April 25 and 26, 1978. The charges in Cases 20 CA13539 and 20 CB 4562 were filed by John Barone. an indi-vidual, on December 2, 1977. and served on RespondentPacific Coast Utilities Services. Inc.. herein called PacificCoast, and on Respondent Industrial, Technical and Pro-tessional Employees Division, National Maritime Union ofAmerica, AFL-CIO, herein called NMU or the Union. inCases 20-CA-13539 and 20 CB-4562, respectively. Theconsolidated complaint, which issued on January 30, 1978,alleges that Pacific Coast has violated Section 8(a)( 1) and(3) of the Act and that the Union has violated Section8(b)( 1)(A) of the Act.The principal issue herein is whether Barone was dis-charged because of his activities as a union steward and, ifso, whether his conduct was of such nature as to removehim from the protection of the Act: whether his dischargewas motivated by other union or protected concerted activi-ties; and whether the Union failed in its duty of fair repre-sentation by the manner in which it processed Barone'sgrievance with regard to his discharge.Upon the entire record. including my observation of thedemeanor of' the witnesses, and after due consideration ofthe briefs filed by the parties, I make the following:FINDIN(iS OF FA( 1I. JURISDICTIONPacific Coast is a California corporation engaged in pro-viding janitorial services for the Departments of the Armyand Navy and for other employers. During the past calen-dar year, Pacific Coast, in the course and conduct of itsbusiness operations, furnished services valued in excess of$50,000 to the Department of Defense of the United Statesof America.The complaint alleges, the parties stipulate, and I findthat Repondent is, and at all times material has been, anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.600 PACIFIC COASI ULTIl ITIES SERVICEII. ABOH()R OR(iANIZAllONSThe complaint alleges. Respondents admit, and I findthat Respondent Union is, and at all times material hasbeen, a labor organization within the meaning of Section2(5) of the Act.111. 11tl Al l.( l) UNFAIR .ABO()R PRA( II ISA. The FaocyRespondent. under a contractual arrangement, provides24-hour janitorial services to World Airways at its facilitiesat the Oakland International Airport. The contract forthese services was effective from December 1., 1976, to De-cemher 31, 1977, with a provision for termination by eitherparty upon 30 days' written notice.The prior janitorial contractor was FIPCO. Pacific Coastcontinued the same services previously performed byFIPCO without any break in services. employed FIPCOemployees,' and assumed the FIPCO contract with theUnion which expired December 31. 1977.The janitorial work aboard airplanes is performed by AirMaintenance. Inc., herein called AMIL commornly con-trolled company with Pacific ('oast. AMI has a separateagreement with NM'U.Barone worked for FIPCO for about 4 years prior toDecember 1976. as a janitor at the World Airways facilityand continued working at the facility as a Pacific Coastemployee. Pacific Coast designated him as leadman on theday shift and following his June 16, 1977.2transfer to thegraveyard shift, he substituted on occasion as leadmanwhen leadman Bob Vigil was absent. There is no foremanon the graveyard shift. In December 1976, he was selectedas shop steward and participated in the collective-bargain-ing negotiations between Pacific Coast and the Union heldon January 4.Within a few days thereafter, Barone was contacted by arepresentative of Seafarers Employees International Unionlocal 18, herein called SEIU, and began to secure signa-tures on SEIU authorization cards. On January II, SEIUfiled a representation petition in Case 20 RC 13994. Subse-quently, on January 25 and 28. Barone testified in the hear-ing held in that matter. Prior thereto, on October 12. 1976.Barone had filed a petition to decertify the Union in Case20 RD 1212 and testified in the hearing held therin. OnJanuary 14. an Order issued approving his request to with-draw that petition. The petition in Case 20 RC 13994 wasdismissed because of the existence of a valid collective-bar-gaining agreement between Respondents.According to Barone, at a union membership meetingheld in January to discuss the collective-bargaining agree-ment, one of the Pacific Coast employees mentioned thatBarone had given him an SEIlU authorization card. HerbertHerman. regional director for the Union, threw the unioncontract up in the air and said, "So, you're the one. Maybewe should throw him out." referring to Barone.I FIPCO had 16 employees at the World Airways facility. Pacific Coasthas nine.2 All dates hereinafter will he 1977 unless ,otherwise indicated.In early February. according to Barone. Roger Ellis.president of Pacific Coast, approached him at work andsaid, "How could you do such a thing?" Barone asked whathe meant. Ellis replied, "Pass out those signature cards."Ellis then turned to Jim Hledgeman, an air maintenanceforeman, and said. "He's the son of a bitch who passedthem out." Barone said that NMU was not taking care ofbusiness. Ellis replied, "That's horseshit." Barone said."That's your opinion," and walked away.About 2 or 3 weeks later. Ellis and Herbert Tycer, PacificCoast manager and admitted supervisor,' approached Ba-rone as he was working. Ellis said he had complaints fromDon Lake of World Airways4about oil on the floor. Baronesaid he was doing the best he could. Ellis replied, "That'snot good enough, you are going to have to do a little bet-ter." He then pointed his finger at Barone and said, "This iswarning number one." According to Barone, he did notreceive any written warning.Ellis testified that in March. Lake told him he was dissat-isfied with Pacific Coast's performance. Specifically, he wasconcerned regarding the care and maintenance in the han-gar (oil on the floor) and the Core "C" restrooxm on the dayshift. Shortly thereafter, he related this complaint to Baroneand pointed out the importance and urgency of correctingthese two deficiencies. He directed Tycer to give Barone awritten reprimand and advised Barone that this was an of-ficial warning. However, Ellis admits that he has been un-able to find a copy of such a written warning in PacificCoast's files.In May., according to Ellis, Clarence Sharp, director offleet services for World Airways, complained regarding thecare and maintenance of the hangar floor and Core "C."Sharp further stated that this was a serious problem, PacificCoast had been warned before, and something would haveto be done or Pacific Coast would have to suffer the conse-quences. However. a letter from Ellis to Sharp dated May27 lists as the subject of their conference not only the han-gar floor and the Core "C" restroom, but also stairway wellsand Core "B." He further states, inter alia:As you will recollect although this previous contrac-tor was terminated due to unsatisfactory performance,we were requested by both World Airways and Na-tional Maritime Union to reemploy as many of theprevious contractor employees as possible.In doing this we find that some of those employeeshave not readily adapted themselves to our proceduresand standards of service performance.Please be advised that I have personally talked withour employee Mr. John Barone who was responsiblefor these services when inspected, and have "Warned"Mr. Barone for the "second time" that his work per-formance is unacceptable and have instructed hisManager Mr. Herb Tycer accordingly.I further advised Mr. Barone that further problemswith his work could be cause for his termination.The FIPCO collective-bargaining agreement provided forhealth insurance coverage and for dues checkoff. For rea-3 Tcer is the Immediate superisor of the Pacific Coast emplo)ees at theWorld Airways lacility.4 Lake is 'ice president orf orld Airways in charge of contracts and pur-chasing601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsons not fully established in the record, there was no insur-ance coverage under the Pacific Coast contract until Sep-tember. Also, for a period of time there was no duescheckoff, and the employees were not paying union dues.In May. Barone received a letter from John Skriba, re-gional director of NM U.5 stating that there would he a gen-eral forgiveness of past dues for January and February, butdues would be deducted retroactive to March 3. He en-closed dues-checkoff forms. Barone neither signed a check-off form nor distributed them to fellow employees.Thereafter, on May 12. Barone sent a letter to Skribarequesting specific information as to the amount of duesand suggesting that all employees receive a copy of the col-lective-bargaining agreement prior to any dues deductions.On about August 19, Barone telephoned Union Repre-sentative Barton. They discussed the new insurance planand Barone suggested that he did not think it was fair forthe employees to be required to pay back dues for the pe-riod for which there was no insurance coverage. ite appar-ently indicated that other employees felt the same way, forBarton said Barone should not have mentioned this to theemployees and gotten their hopes up, that legally NMU didhave the right to deduct the back dues.'At a union meeting on September 17, Barone told Bartonthat it was unfair to require them to pay back dues. Theother employees agreed. Barton stated that they would nothave to pay back dues. In September the Union sent Ba-rone dues-deduction forms for distribution which he hadthe other employees sign.Several times during 1977. Barone talked to I ycer report-ing the need for additional janitorial help. Each time T>cerwould say he would see what he could do, but no additionalemployees were hired. Hlowever, according to Barone moreand more Pacific Coast work was performed by AMI em-ployees. Barone complained in this regard to Barton. Bar-ton said he would investigate and later explained to Baronethat certain work could be done by both AMI and PacificCoast the break room, the stair wells, and the restroom in('Core "'C."In June, Ellis held a meeting of employees on all threeshifts and instructed that restrooms were to be checked ev-ery hour rather than the previous practice of checking every2 to 3 hours.On June 16, Barone transferred to the night shift. Ac-cording to Ellis, in June, lake again complained regardingoil on the hangar floor and the men's restroom in C(ore "('."He also mentioned the stair wells in Cores "B" and "('."This time he was critical of the night shift. Ellis furthertestified that he registered a very strong protest to Baroneand warned him that if he did not correct the situation. Elliswould have to employ someone else who could do it prop-5 Skriba succeeded Ilerman6 In fact, dues were not deducted prior to the effective date dat the insur-ance plan.' The World Airways facility consists of a hangar and three cores uhichare used for offllices. he hangar is large enough to hold tour 747 planes. ('ore"A" has restrooms on each of' four floors, including one large oine for me-chanics ('ore "'B" has one set o restrooms. ('ore "('" has it mechanics'restrx)mm. Five hundred to seven hundred mechanics are employed bh WorldAirways divided among three shilts I hey use two restrooms. one in ('ore"C" and one in ('ore "A." I here are at least I(X) mechanics tin the gravesardshill.erly. Barone denies that he received any criticism of hiswork between March and October 28. I credit Barone.On Friday, October 28, when Barone reported to workon the graveyard shift. John Phillipose. an AMI foreman,handed Barone a group of warning notices for everyone onthe swing and graveyard shifts for unsatisfactory work per-formance and asked him to distribute them. Barone refusedand handed the notices back to Phillipose. According toBarone's undenied testimony, Phillipose then gave him hisindividual reprimand and told him to sign it. Barone saidhe had no complaints from his leadmansand he was notgoing to sign until he talked to ITycer and found out whatwas going on. Barone's warning stated:NAIURE OF WARNIN(;: Failure to clean lunch roomproperly, dirt in corners around the wall edges, dirtand wax built up under machines and lunch accessorytables is filthy. General appearance unsatisfactory.Shortly thereafter. Barone went into the break room. An-other employee. Vernon Hines, told Barone he had refusedto sign his warning notice. Barone agreed that he shouldnot sign the notice. Phillipose came into the break room.Six employees were present. Phillipose gave each of them awarning notice and told them to sign it. Barone said "I'mnot going to sign it and I advise you all not to sign it." They'all refused to sign the warnings.Later in the trailer, Phillipose asked Barone what heshould do with the notices. Barone told him to write on thenotices "refused to sign" and sign his name, and he wouldtalk to Tycer when he came in. Phillipose wrote on Ba-rone's warning. "Refused to sign. Hie told me he wants totalk to Mr. Tycer. Also he advised all janitors not to sign."Over the weekend, Barone prepared a three-page hand-written report specifically setting forth some of the prob-lems the janitors faced understaffing and inefficient equip-ment, mostly. On Monday morning, October 31. after theend of his shift, Barone waited for Tycer to arrive. WhenTycer arrived, Barone went in to talk to him. Tycer imme-diately asked, "Why did you tell those people not to signtheir write-ups?" Barone said he thought the write-ups wereunfair, that he had worked with the leadman and there hadbeen no complaints, and now they were saying the placelooked like hell, and asked what was the problem. Tycersaid, "I've been letting your people slide for a while, hopingyou would improve, but you are not." Barone said. "Mr.Tycer, you know we need additional help. We have beenasking ever since the new' company took over." Tycer said,"Yeah, you're right, but Mr. Ellis is upset and we have tobuckle down." Barone said. "Fine, we are going to do thebest we can." Tycer said "okay."Barone then gave Tycerthe report he had written and said, "Here's something forMr. Ellis to read. It explains exactly what is happening andI would appreciate it if you would give it to him."9Barone was off on November 1 and 2. On November 3,when Barone reported for work, I ycer gave him a termina-tion slip which gave as the reason for termination:Pacilic ( oasl has nol fremaln in the graveyard shift Bob Vigil is thelealdmlini this is Irom the undenied testimony iif Barone, whom I credit in thisregard Tycer did not testilS. Hie is no longer in Respondenl's emploN, butthere is no contention that he ,sas unavailable as a witness.602 PACIFIC COAST UTIl ITIES SERVICEREASON FO()R LEAVING: TERMINAIEFD: You are beingterminated for reasons which injured the Company'sbusiness in that (1) REMARKS: you have failed to per-form your duties in a manner which is acceptable toour client, World Airways. which failure could put ourcompany in jeopardy of losing our contract to continueto perform services: (2) you have created dissensionand discord by advising employees not to sign ac-knowledgements of work warning notices, which wasan interference with the company's business and a vio-lation of the union contract covering this job site.Ellis testified that on October 27. he gave his approval toTycer's expressed intention to give warning notices to allemployees on the swing and graveyard shifts based onTycer's feeling that the deficiency was of a general natureinvolving all of them. According to Ellis, warnings were notgiven to the day shift because the offices are occupied dur-ing the day. Following the October 28 incident. Tycer re-ported to Ellis what had occurred and said, "How can Idiscipline employees under these conditions. How can Iwarn them if they are refusing to accept my warnings.What I want to do is discharge Barone. I feel that I cannothave any discipline with my group as long as this conditioncontinues." Ellis instructed him to prepare a separationform for Ellis' approval. After Ellis saw the form, he in-structed Tycer to give it to Barone.On November 3, fiollowing his discharge, Barone tele-phoned Barton, informed him of his termination and, forthe first time, reported to the Union the warning noticeincident. Barton told him he should not have refused to signthe warnings, that signing was not an admission of guilt.Barone said there had been no prior complaint and nowsuddenly two entire shifts were written up. Barton told himto submit a written grievance.On November 3, Barone submitted a grievance regardinghis termination. The grievance stated that he told Philliposehe would not sign the warning until he talked to his super-visor, Tycer, and that he told the other employees not tosign their warnings until he talked to Tycer. The grievancefurther stated that thev were understaffed and that when hetalked to Tycer on October 31. Tycer said he had requestedthree additional janitors. Enclosed with the written state-ment of the grievance were the termination notice, the re-port Barone gave to Tycer on October 31, and a copy of awork commendation given Barone by F IPCO.On November 8, Barone telephoned Barton. and Bartontold him he would set up a meeting with Tycer on Novem-ber 10 or 11. Barone asked if he could attend. Barton saidhe had no objections but Tycer might have. He wouldcheck and let Barone know.When he heard nothing further from Barton, Baronecalled him on November 10. Barton said the meeting wouldprobably be scheduled on Novemer 11. When Barone firstattempted to reach Barton by telephone on November I 11there was no answer. Later that day when he did reachBarton. Barton told him that the meeting with Tycer hadalready taken place. Barton and Barone then arranged tomeet on November 12. At Baron's request, the meeting waschanged to November 15.Barton testified in essential agreement with Barone withone or two exceptions. According to him, he did tell Baronewhat time the meeting would be held on Friday. November11. Later Barone told him he could not attend a Fridaymeeting. Barton telephoned Tycer to try and arrange tomeet on Saturday. Tycer was not available on Saturday. Hethen telephoned Barone and suggested that he and Baronemeet on Saturday after his Friday meeting with Tycer. Ba-rone agreed but later changed the meeting to November 15.I credit Barone as to this conversation. I found him to be anhonest, forthright, and reliable witness. Barton tended todescribe things in the manner most favorable to Respon-dents.'°Also, it was rather apparent from his conduct thatBarone trusted neither Barton nor NMU. I find it improb-able that he would agree so readily to absent himself fromthe grievance meeting.Barton and Barone did meet on November 15. Accordingto Barone. Barton asked what occurred as to the warningincident, why he instructed the employees to refuse to signthem. Barone explained. Barton said it was not an admis-sion of guilt and he should have signed it. Barone said con-sidering that there were so many write-ups all of a sudden,he thought it was very unfair and he did not want to justsign them and forget them: he wanted the incident open.not closed. Barone then asked what Barton thought hischances of reinstatement were. Barton said he did not wantto comment on the grievance but he would write a report ofhis findings and recommendations to Skriba. who wouldproceed with the grievance. He said Barone would get acopy of the report within a couple of days.At the November 15 meeting, according to Barton. theydiscussed at great length the problems that existed at Pa-cific Coast, including insufficient personnel and overlappingof AMI and Pacific Coast personnel. Barton then asked himto relate what occurred on October 28 and during Barone'ssubsequent meeting with Tvcer. Barone related what hap-pened essentially the wan he testified herein. lie also saidthat Tycer give him the warning slips and asked him todistribute them. get them signed, and the notices were goinginto the personnel files marked "refused to sign." Baronesaid he just left the warning notices on the desks and saidthe night shift and the swing shift did not deserve the warn-ings. Barone further stated to Barton "they were out to getme and they're messing over PACUSI"I and giving AMI allof the work. The bosses don't like me." Barton tried toascertain which bosses didn't like Barone. but Barone onlysaid, "They' don't like me and are always picking on me.They then discussed whether Barone had filed for unem-ployment and whether he had other job opportunities. Bar-ton also questioned why Barone did not call the Unionimmediately regarding the warning slips and said Barone atleast should have had the courtesy to call the tUnion so theUnion could intercede instead of advising the employees torefuse to sign the warning slips. He also said he consideredit detrimental at arbitration hearings to have "refused tosign" written on warnings slips.I do not credit Barton that Barone said he refusedTycer's instructions to have the warning slips signed. This is0See infra I particularly note in this regard his insistence that in thegrievance meeting, though l scer mentioned insubordination. It was nol akes issue. Yet. as set Iorth below. when Barton was admonished to relatewhat was said. it was clear that the alleged insubordination 'was a pnncipalelement1i Pa tiec (oiast603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary to Barone's testimony of what occurred, he doesnot mention this in the account set forth in his grievance,and Ellis does not contend that Tvcer told him this oc-curred. Also, Barone appears to have had no difficulty ex-pressing, orally or in writing, his concept of the problems atPacific Coast or what he thought should be done. I there-fore find it difficult to believe that in talking to Barton, herelied on a vague, petulant "the bosses don't like me."Barton further testified that when he met with Tycer onNovember I 1, Tycer gave him copies of all of the October28 warning slips. They discussed Barone's refusal to signthe slips and that the quality of work had been deteriorat-ing over a period of time. In support of this latter, Tycershowed Barton (I) a letter dated October 20. addressed toEllis from Clarence Sharp. Director of Fleet Services atWorld Airways, complaining that a recent inspection of thepremises with Tycer revealed that certain specificallynamed areas needed immediate attention and advising Ellisthat he planned to conduct another inspection to determineif corrective measures had been initiated." (2) A memoran-dum dated October 28 from Tycer to all janitors specificallysetting forth areas where the cleaning was unsatisfactory,and (3) a letter dated November 9 from Sharp to Ellis stat-ing that upon his inspection of the premises that morninghe found much improvement.Following his November 15 meeting with Barone, Bartonprepared a report to Skriba in which he relates the October28 incident, stating that Barone refused to sign the warningboth in his capacity as employee and in his capacity as shopsteward, and instructed other employees not to sign thewarning slips, and informed them that he would not signthem as shop steward. The report further states that Bartonwas enclosing the letters dated October 20 and 28 and No-vember 9. which had been provided to him by Tycer. Thereport further states:In my capacity as Representative with the facts athand it is my conlusion that Pacific Coast Utilities Ser-vice, Inc., does intfact have (just and proper cause) fortermanating Mr. Barone. Mr. Barone unilaterally tookit upon himself to negate the write up procedure. Ifinfact the S.S. does not sign Warning Slips the Unionwill not receive a copy, thereof and will be precludedfrom interceding on the part of employees receivingsame. In advising other employees to not sign theirWarning Slips, Mr. Barone, precluded them, the indi-vidules involved from getting their own copy. This ac-tion is contrarily to both spirt and the letter of ourAgreement. Employees and the Union will be operat-ing from an disadvantageous position. If it ever provesnecessary to face a arbatrator while the Company pres-ents numberous Warning Slips with "refused to sign"denoatations. In the capacity of S.S. Mr. Barone wasinstructed to always sign all repremends and to adviseemployees to likewise sign Warning Slips. This is onthe basis that signatures by employees/shop steward, isonly in receipt and not in admission of guilt or thefacts contained in the Warning slips. This was made1t Sharp testified that his complaints concerned not the work performanceon that particular shift hut what appeared to be an accumulation of dirtresulting from a failure to properly perform bhsic cleaning osver a period oftime.clear to Mr. Barone. specificily last December/Janu-ary. during the Contract negotiations and at prior andsubsequent Union Meetings. Regarding the quality ofMr. Barone's work, the letters of October 20 and 28and November 9 and my meeting with Mr. Sharp, in-dicated in fact that a problem existed. [sic]Skriba testified that he and Ellis met to discuss Barone'sgrievance on November 18. Ellis told him Pacific Coast wasin danger of losing its contract because of poor work per-formance. He said Barone was not only guilty of laxity inhis work but he was also guilty of insubordination. Ellisfurther explained that Barone was specifically asked to dis-tribute warning notices to other employees which he re-fused to do and that Barone's work had been deterioratingin the past few months and he had letters from World Air-ways to prove it.Ellis testified that Skriba said Barone felt his terminationwas unfair and that it was unfair for entire shifts to be givenwritten reprimands when there had been no prior warnings.Ellis said Pacific Coast's work performance had been sub-ject to severe criticism on numerous occasions, that mostinstances of criticism involved Barone's assigned area, andthat he was concerned that, unless some drastic steps weretaken to improve performance. World Airways would notrenew its contract. Ellis further said he felt that Barone hadnot done his job properly. he was insubordinate and createddissension with his fellow workers. and under the circum-stances he felt that they could not do a good job ift' Baronecontinued in their employ.Skriba testified that after his discussion with Ellis. heconcluded that the termination was proper. but he wantedto be sure, so he requested Barton to pursue the matter alittle further. However. no testimony was adduced from ei-ther Skriba or Barton as to what further steps were taken.Rather, on November 18. Skriba prepared a note to the filewhich states:After reviewing the facts of' Mr. Barton's report anda lengthy discussion with Mr. Ellis, I feel that Mr. Ba-rone was terminated for just and proper cause.Barone testified that on November 18. he received a copyof Barton's report to Skriba. He telephoned Skriba to pointout certain mistakes therein but was unable to speak withhim. He left a message for Skriba to return his call.On November 21. Ellis sent a letter to Barton whichstates:Reference is made to my conversations with you andmv meeting with Mr. Skriba regarding the terminationof Mr. John Barone.I have done much soul searching on the issue of Mr.Barone's termination. However, Mr. Barone's actionswere in violation of our collective bargaining agree-ment. Mr. Barone directly interfered with the Compa-ny's right to discipline its employees. His interferencecreated severe morale problems and undermined theauthority of the Company.I feel that since Pacific Coast Utilities Service, Inc.went to all of the trouble to negotiate a grievance pro-cedure into our contract, the tOnion has the obligationto follow that procedure.604 PACIFIC COAST UTILITIES SERVICEThe quality of the work by the employees who werereprimanded had caused our firm to be cited for poorwork. If this situation was not corrected, all of the em-ployees involved would be out of work as our firmwould lose its contract to perform.If any individual employee felt that the reprimandwas unjust, each employee (including Mr. Barone) hadthe right to file a grievance under our collective bar-gaining agreement. Mr. Barone's actions amounted tointerference with the Company's business. As of thisdate, Mr. Barone has not represented even one em-ployee in a grievance proceeding on this matter. In-stead, he chose to ignore that contractual grievanceprocedure and advise the employees involved to refuseto sign the reprimands. Since the Company had beenplaced on notice that the quality of the work per-formed was not up to standard, the Company had theobligation to put the employees involved on notice ofthat fact.In view of our discussions during the negotiations ofthe collective bargaining agreement with the Unionand Mr. Barone, I feel that Mr. Barone's actions werein bad faith and a violation of our agreement. Underall of the above circumstances, I feel that I must sup-port Mr. Tycer's decision to terminate Mr. Barone. Ar-ticle III of our collective bargaining agreement givesthe Company the right to discipline any employee forjust cause, subject to the grievance procedure. TheCompany feels that a failure to perform the duties forwhich an employee is hired constitutes a just cause. Ifthe Union disagrees, it must follow our negotiatedgrievance procedure.On November 27, after failing to hear from Skriba, Ba-rone wrote Skriba a letter pointing out errors in Barton'sreport. One, he stated that the write-ups were never offeredto him to sign as shop steward. Two, he stated there wasnever any discussion of write-up procedure during or beforecontract negotiation. Three, he requested that the Unionpursue the matter further and contact him in regardthereto.According to Skriba, on December 2, he sent a letter toBarone, which Barone denies receiving, that states:Reference made to your letter November 29, 1977,you claim in your letter "the write-ups were never of-fered to me to sign." According to Mr. Barton's reportfrom his meeting with you in San Rafael, you statedthat the AMI forman presented you with not only yourwrite-up, but all of the write-ups for fellow employeeson your shift, to distribute and sign. At this point intime it seems necessary to this office to contact theforeman in question and get his version in writing ofwhat transpired. A cop) of the above will be forwardto you.You further stated. that "there was never any discus-sion of write up procedure during or before contractnegotiations." According to Mr. Barton, last Decem-ber's meeting with Mr. Barone at our Drumm Streetoffice, on at least two (2) occasions the write up proce-dure was discussed.Additional you met with Mr. Barton, with Mr. Ellis.on the fifth of January 1977, the Contracts were goneover line by line word for word and Mr. Barton hasassured me that you were instructed to sign all write-ups as capacity of Shop Steward. And too encourageemployees who were issued write-ups to likewise signthe respective write-ups. Said write-ups were to be for-ward to our Drumm Street Office. This is our standardoffice procedure regarding write-ups. Signatures, con-stitute receipt, not admission of guilt.The write-up procedure is a keystone of our Union'sContract and it is difficult to belive that there was"never any discussion" with respect to the meeting inour Drumm Street Office December 1976. Our secre-tary was present with respect to the January 5, 1977meeting. Mr. Ellis was present. If you want me to per-sue this matter in terms of having the afore mentionedthird parties reduced to writing, their recollections ofthe discuessions(s), I would do it. However, I requestedthat you provide this office with a more detailed noto-rized account. [sic]Although Skriba testified that he instructed Barton tosecure a written account of the foreman's version as to theOctober 28 incident, there is no evidence in the record toestablish that NMU took any further steps with regard toBarone's grievance. The charge in this matter was filed onDecember 2 and served on the Union by mail on December5.Barone applied for unemployment compensation which,according to him, was denied because he was terminatedfor misconduct-insubordination, advising employees notto sign the warnings. He appealed the ruling. A hearing onhis appeal was held on December 27. Edward Jones, anSEIU representative, appeared as a witness on his behalf.Sandra Barton, Barton's sister and a former NMU repre-sentative, represented Pacific Coast.Ellis testified that Barone was discharged for two reasons.One, that Barone had assumed an authority and come be-tween Pacific Coast and the employees in a way that thecollective-bargaining agreement did not allow and, in doingso, he created the first incident of insubordination thev hadwhich meant that from that point on all employees felt theycould either disregard to take lightly any warnings giventhem. Two, he was also concerned that repeatedly over ayear's time Barone had failed to do his work in an accept-able manner. Ellis further testified that he weighed equallyBarone's work performance and his advice to employeesnot to sign the warning slips, that he felt he was justified indischarging Barone for either of these reasons, but moreparticularly for the combined reasons.Barton testified that he recommended that Barone'sgrievance not be submitted to arbitration because he feltthat Barone was discharged for good cause. The key ele-ment in reaching this conclusion, according to Barton, wasthat World Airways was specifically dissatisfied with theservices being performed by Barone. He claims that Tycerspecifically stated four or five different areas of deficiencyfor which Barone was responsible, however, he has no rec-ollection of the specifics.Barton further testified that Tycer mentioned insubordi-nation, but that was not a key issue. Yet when admonishedto relate what Tycer had said, his specific recollection wasalmost solely as to the warning notice incident. Barton also605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified, based on his meeting with Tycer, that he consid-ered that there was just and proper cause to terminate Ba-rone "on the basis of the inadequacy of his work perform-ance and the other things denoted in my meeting."As to this latter, Barton testified, "The first thing denotedin my meeting is regarding the work warning slips ....Additionally, that Mr. Barone refused to sign and in-structed others not to sign, and also refused to sign in hisposition as shop steward." Barton also testified that hetalked to Sharp in regard to this matter. Sharp denies anysuch conversation with Barton.B. Conclusions as to the 8(a)(3) AllegationPacific Coast contends that Barone was properly dis-charged because of his unsatisfactory work performanceand his advice to other employees not to sign the warningnotice. Unquestionably, Pacific Coast had a problem flow-ing from World Airways' dissatisfaction with its service,and although one might not agree with its method of at-tacking the problem, certainly the issuance of the warningnotices was a legitimate approach. There is nothing in therecord to indicate that the notices were illegally motivated.Barone did not receive disparate treatment, and even cred-iting Barone that Ellis made the February statement withregard to his SEIU activity, I find it difficult to believe thattwo shifts were given warning notices just to get to Barone.However, the critical question is not whether the warningnotices were justified, but Pacific Coast's motivation in dis-charging Barone. I find, based on Ellis' testimony as to hisconversation with Tycer and the prominence given to theOctober 28 incident in all subsequent discussions of the dis-charge, that the primary reason for Barone's discharge washis refusal to sign his warning notice and his advice to oth-ers to follow his example. Further, his repeated designationas leadman seems to refute Respondent's contention that itconsidered Barone's work performance to be unduly defi-cient. Clearly, but for the October 28 conduct, he would nothave been discharged because of dissatisfaction with hiswork performance.General Counsel contends that a discharge for this rea-son is violative of the Act. Pacific Coast contends that suchconduct constituted insubordination and exceeded his au-thority under the collective-bargaining agreement. In thislatter regard. Pacific Coast relies on article XIV, section C,of' the contract which provides:Sti( rON C'. The employer recognizes the right of theUnion to designate shop stewards, alternates and com-mittee members. Their authority shall be limited to,and shall not exceed, the following duties and activi-ties:(I) the investigation and presentation of grievancesin accordance with the provisions of the collective bar-gaining agreement;(2) the transmission of such messages and informa-tion which originate with and are authorized by theUnion or its officers. provided such messages and in-formation have been reduced to writing, or if not re-duced to writing, are of a routine nature and do notinvolve work stoppage, slowdown, refusal to handlegoods, or any other interference with the Company'sbusiness.It is well established that an employer violates Section8(a)(3) of the Act when he disciplines employees because oftheir status as shop stewards, Precision Castings Company,etc., 233 NLRB 183 (1977); United Aircraft Corporation,188 NLRB 633 (1971). or because of their conduct as unionstewards in processing grievances, policing the collective-bargaining agreement. or for engaging in other activities asunion steward. General Motors Corporation, Inland Division,233 NLRB 47 (1977): Schiavone Construction Company, 229NLRB 515 (1977): Chrysler Corporation, 228 NLRB 486(1977); Clara Barton Terrace Convalescent Center, etc., 225NLRB 1028 (1976).However, a union steward may remove himself from theprotection of the Act if his conduct as union steward ex-ceeds acceptable bounds of conduct. Stop & Shop, Inc., 161NLRB 75 (1966): Chevrolet, Division of General Motors Cor-poration, 161 NLRB 438 (1966). Such unprotected conducthas been found where the union steward fomented a strikein violation of a no-strike clause, J. P. Weatherbyv Construc-tion Corp.. 182 NLRB 690 (1970): instructed employees notto use a piece of equipment on the grounds that it was notsafe even though a safety engineer had declared it safe, Stop& Shop, Inc., supra,' refused to follow work orders and influ-enced others to do likewise, Riviera ManutActuring Co., 167NI.RB 772 (1967): and engaged in disorderly, disruptiveconduct. Charles Moeers & Company, 190 NLRB 448(1971).TI he Board seems to try to strike a balance between theright of' employees to be represented by a union stewardwhose latitude in action is not unduly restricted by the mas-ter-servant role and the right of the employer to control itswork force. What seems to be important is the reasonable-ness of the union steward's conduct in the circumstances.Here, Barone's conduct was imminently reasonable. Twoentire shifts were being given written warnings for unsatis-factory work performance. Barone had in the past on anumber of occasions expressed to Tycer the opinion thatthe crux of the problem was understaffing, and Tyceragreed. Now they were being confronted with warning no-tices given to them by someone who did not even work forPacific Coast. There was no supervisor present with whomto discuss the matter. There was no flat refusal to sign thewarnings. Rather, Barone advised that they not be signeduntil he talked to Tycer.He then proceeded to prepare a report setting forth theemployees' position as to the maintenance problem-a po-sition that took into consideration factors other than theindividual performance of the employees. On the next daythat Tycer was at work, Barone submitted this report tohim and argued that the basic problem was understaffing.Tycer agreed but said Ellis was upset. Barone promised thatthey would do the best they could to meet the immediateproblem.Clearly. Barone was not acting unreasonably, nor was heexceeding his authority under the collective-bargainingagreement, or acting in contravention of the agreement.The agreement provides that the union steward is to inves-tigate and present grievances in accordance with the provi-sions of the collective-bargaining agreement. Article XVI ofthe agreement provides in step I:Step I: The employee who has a grievance shall dis-606 PACIFIC COAST UTILITIES SERVICEcuss it with his immediate supervisor either himself orthrough his steward. If the grievance is not settled atthe Step I meeting, it may be appealed by the UnionBusiness Representative to the Project Manager of theCompany within seven (7) days of the Step I meeting.There is no requirement that a grievance be in writing priorto or during the course of the first step. The contract con-tains no provision as to written reprimands. I do not creditEllis and Barone that the union steward's responsibility asto written reprimands was discussed extensively during ne-gotiations. Barone denies that it was discussed. His notes donot reveal any such discussion. His undenied testimony isthat both Barton and Ellis took notes during the negotia-tion. Yet neither of them offered such notes in support oftheir testimony. The inference, therefore, is that these noteswould not support their testimony.In all of the circumstances I find that Barone's conducton October 28 was not such insubordination as to removehim from the protection of the Act. Rather, I find that thiswas his first move in presenting a grievance, a move that heimmediately followed up with his written report and hisconversation with Tycer at the first available time. See Cla-ra Barton Terrace Convalescent Center, supra. Furthermore,no other employees were discharged because of the October28 incident. not even the one who refused to sign the warn-ing prior to Barone's advice not to sign. Ellis testified thatother employees were not terminated because they acted onthe advice of their shop steward and he could not blamethem for following Barone's instructions.In all the circumstances, I find that Barone was dis-charged because of his conduct and status as union steward.Accordingly, I find that he was discharged in violation ofSection 8(a)(1) and (3) of the Act.C. Conclusions as to the .Alleged Violation of SectionThe complaint alleges that NMU, for arbitrary, discrimi-natory., invidious, or unfair reasons. failed in its duty of fairrepresentation of John Barone by refusing to fully andfairly represent Barone in the processing of his dischargegrievance.It is well settled that an exclusive collective-bargainingrepresentative has an obligation to represent employeesfairly. This duty of fair representation requires that a unionserve the interests of all bargaining-unit employees fairly,. ingood faith, and without hostile discrimination on the basisof unfair, arbitrary. irrelevant. or invidious distinctions.Vaca v. Sipes, 386 U.S. 171 (1967): Local Union No. 1?.United Rubber, Cork, Linoleum & Plastic Workers of .4mer-ica, A FL CIO [GoodLyear Tire & Rubber Co.] v. N. ..R.B.,368 F.2d 12 (C.A. 5. 1966), cert. denied 389 U.S. 837; Mi-randa Fuel Companio, Inc.. 140 NLRB 181 (1962). However,mere negligence or poor judgment is insufficient to establisha breach of such duty for, as the Supreme Court has recog-nized, the Act does not guarantee the quality of representa-tion, and the effective administration of contractual griev-ance machinery requires that a union be afforded a broadrange of discretion in deciding what grievances to pursueand the manner in which they should be pursued. I'aca v.Sipes. .supr at 191 192: Ford Mtotr Companis v. Huf/man,345 U.S. 330, 338 (1953): Truck. Drivers. Oil Driners andFilling Station and Platform lWorkers Local No. 7()05 Iner-national Brotherhood of Teansvters, Chauf'lturs, Warehouse-men and Helpers of America (Asso.ciated 7ranlsport. Ins.),209 NLRB 292 11974): 7eamnsters antd Chauffieurs L.oalUnion No. 729 (Penntruck C'o.. Inc.), 189 NLRB 696 (1971).The test is whether the union's conduct toward a unit em-ployee is arbitrary, discriminators, or in bad faith. A unionhas violated its dut3of fair representation and Section8(b)(I )(A) of the Act only if this question can be answeredaffirmatively. Miranda Fuel Comparn', Inc.. supra.Here, the Union never questioned Pacific Coast's right todischarge Barone because of the manner in which he dis-charged his duties as union steward. Rather, it took theposition that this was a proper cause for discharge. In fact,it is apparent that Barton was incensed because Barone didnot sign the warning slips and proceeded to handle the mat-ter on his own, rather than immediately contacting theUnion. Barton admits that he does not consider a unionsteward's refusal to sign the warning notice as sufficientground for termination, but that the key reason that heconsidered the discharge to be proper was Barone's poorwork performance. Yet, the principal portion of his reportand recommendation to Skriba was desoted to the refusalto sign the warning slip. In the circumstances I concludethat Barton could not reasonably have thought that theOctober 28 incident was not the principal reason for Ba-rone's discharge. I further conclude that the reason he ac-quiesced in a discharge for this reason was Barone's activitsin trying to rid the employees of NMU, his conduct in urg-ing no dues without health insurance all indicating a hos-tility to, and distrust of, NMU which he continued to miani-fest by not immediatelN contacting the Ulnion after theOctober 28 incident. Such conduct b,, Barone might cer-tainli be grounds for removing him as shop steward. Itos`-ever, as a motivating factor in the handling of his griesance,it was arbitrary, irrelevant, and invidious. Accordingly. Ifind that NNMU violated its duty of fair representation inthe handling of Barone's discharge grievance and thereb,violated Section 8(b)( I)(A) of the Act.C()N( I t SINS O()1 I ANI. Respondent Pacific Coast Utility Service, Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Respondent Industrial, Technical and ProfessionalEmployees Division. National Maritime Union of America,AFI. CIO, is a labor organization within the meaning ofSection 2(5) of the Act, and at all times material herein hasbeen the exclusive collective-bargaining representative ofcertain employees of the Employer for the purpose of col-lective bargaining within the meaning of Section 9(a) of theAct.3 By discharging John D. Barone because of his statusand protected activities as union steward. Pacific C'oast hasengaged in an unfair labor practice affecting commercewithin the meaning of Sections 8(a)( 1) and (3) and 2(6) and(7) of the Act.4. By failing to represent John 1). Barone in a fair andimpartial manner because of the manner in which he per-formed his duties as union steward and because of his ac-607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivities in support of a rival labor organization, NMU hasengaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(b)(l)(A) and 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that Respondentsbe ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes of theAct.Having found that Respondent Pacific Coast UtilitiesService, Inc., discharged John D. Barone in violation ofSection 8(a)(l) and (3) of the Act, it is recommended thatRespondent offer Barone immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position without prejudice to his se-niority or other rights and privileges, and make him wholefor any loss of pay he may have suffered as a result of thediscrimination against him by payment to him of a sum ofmoney equal to that which would have been earned aswages during the period from the date of his discharge tothe date on which Respondent offers reinstatement less hisnet earnings, if any, during the said period, with interestthereon to be computed in the manner set forth in f: W.Woolworth Company, 90 NLRB 289 (1950). and FloridaSteel Corporation, 231 NLRB 651 (1977).'"Upon the foregoing findings of fact and conclusions oflaw, and upon entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER14A. Respondent Pacific Coast Utility Service. Inc., SanRafael, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees because of their status as, and protected activitiesas, union stewards or other protected concerted activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes of the Act:(a) Expunge from its records all memoranda of, or refer-ence to, the discharge of John D. Barone and his activitiesas union steward which motivated said discharge.(b) Offer John D. Barone immediate and full reinstate-ment to his former or substantially equivalent job and makehim whole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him in the" See generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes,manner and to the extent set forth in the section here enti-tled "The Remedy."(c) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records and reports, social security payment records,timecards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay due andthe right of reinstatement under the terms of this recom-mended Order.(d) Post at its facility at World Airways, Inc., OaklandInternational Airport, Oakland, California, copies of the at-tached notices marked "Appendix A" and "Appendix B.""'Copies of Appendix A, on forms provided by the RegionalDirector for Region 20, after being duly signed by an au-thorized representative of the Respondent Employer. andcopies of Appendix B, after being duly signed by an autho-rized representative of Respondent Union, shall be postedby Respondent Employer immediately upon receipt thereofand be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Employer to see that the noticesare not altered, defaced, or covered by any other material.(e) Notitfy the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order. what stepsthe Respondent has taken to comply herewith.B. Respondent Industrial, Technical and ProfessionalEmployees Division. National Maritime Union of America,AFL CIO. San Francisco. California, its officers, agents,and representatives, shall:1. Cease and desist from failing or refusing to fairly rep-resent John D. Barone, or any other employee, or refusingor failing to fully and fairly process employee grievances,because of the manner in which they perform duties asunion steward or because of their other protected concertedactivities.2. Take the following affirmative action:(a) Post at its business office, meetings halls. or otherplaces where it customarily posts notices, copies of the at-tached notice marked "Appendix B." Copies of said notice,on forms provided by the Regional Director for Region 20,shall, after being duly signed by an authorized representa-tive of Respondent Union, be posted by Respondent Unionimmediately upon receipt thereof and be maintained for 60consecutive days thereafter. Additional copies of said ap-pendix B shall be duly signed by an authorized representa-tive of Respondent Union and furnished to the said Re-gional Director for transmission to Respondent Employerfor posting by Respondent Employer in accordance withthe Order directed to Respondent Employer above.(b) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.'5 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notices reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Entorcing an Order of the NationalLabor Relations Board."608